DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
In the amendments filed on 11/22/2022, claims 1-5, 8, and 14-16 are pending. Claims 2-5, 8, and 14 are amended. Claims 6-7 and 9-13 are canceled. Claims 6-7 and 9-13 are canceled. Claims 8 and 15-16 are withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade name “DYTEKTM EP” in line 13 and “DYTEKTMA” in line 13. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “1,3-pentadiamine", and “2-methyl-1,5-pentanediamine”, respectively, accordingly, the identification/description is indefinite. For further examination of the claims, this limitation is interpreted as “1,3-pentadiamine" and “2-methyl-1,5-pentanediamine”, respectively.
Regarding claim 1, the phrase "such as" in lines 16, 17, 20, 21, 22, and 25 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For further examination of the claims, the limitation “an arylaliphatic amine such as m-xylylenediamine (mXDA), or p-xylylenediamine” in lines 15-16 is interpreted as “an arylaliphatic amine”. The limitation “a cycloaliphatic amine such as 1,3-bis(aminomethyl)cyclohexylamine (1,3-BAC), isophorone diamine (IPDA), 4,4’-methylenebiscyclohexanamine, 1,2-diamioncyclohexylamine (DCHA), amionpropylcyclohexylamine (APCHA),” in lines 16-19 is interpreted as “a cycloaliphatic amine”. The limitation “a methylene bridged poly (cycloaliphatic-aromatic) amine such as MPCA” in lines 19-20 is interpreted as “a methylene bridged poly (cycloaliphatic-aromatic) amine”. The limitation “an aromatic amine such as m-phenylenediamine, diaminodiphenylmethane (DDM), or diaminodiphenylsulfone (DDS)” in lines 20-22 is interpreted as “an aromatic amine”. The limitation “a heterocyclic amine such as N-aminoethylpiperazine (NAEP), or 3,9-bis(3-aminopropyl)2,4,8,1-tetraoxaspiro(5,5)undecane” in lines 22-24 is interpreted as “a heterocyclic amine”. The limitation “a polyalkoxyamine where the alkoxy group can be oxyethylene, oxypropylene, oxy-1,2-butylene, oxy-1,4-butylene or co-polymers thereof such as 4,7-dioxadecane-1,10-diamine, I-propanamine, 3,3’-(oxybis(2,1-ethanediyloxy))bis(diaminopropylated diethylene glycol) (ANCAMINE1922A), poly(oxy(methyl-1,2-ethanediyl)), α-(-aminomethylethyl) ω-(2-aminomethylethoxy) (JEFFAMINE D 230, D-400, triethyleneglycoldiamine and oligomers (JEFFAMINEXTJ-504, JEFFAMINE XTJ-512), poly(oxy(methyl-1, 2-ethanediyl)), α, α’-(oxydi-2,1-ethanediyl)bis(ω-(aminomethylethoxy)) (JEFFAMINE XTJ-511), bis(3-amionpropyl)polytetrahydroyfuran 350, bis(3-aminopropyl)polytetrahydrofuran 750, poly(oxy(methyl-1,2-ethanediyl)), α-hydro-ω-(2-aminomethylethoxy)ether with 2-ethyl-2-(hydroxymethyl)-1,3-propanediol (3:I) (JEFFAMINE T-403), and diaminopropyldiaminopropyl dipropylene glycol” in lines 24-35 is interpreted as “a polyalkoxyamine where the alkoxy group can be oxyethylene, oxypropylene, oxy-1,2-butylene, oxy-1,4-butylene or co-polymers thereof”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 14 recites the limitation “a method for producing the curing agent composition of claim 1 comprising combining a phenalkamine mixture of formula (IV) and an additional amine having at least two amine functionalities” in lines 1-3, which fails to further limit the subject matter of the claim upon which it depends, and fails to include all the limitations of the claim upon which it depends. This is because claim 14 does not require that the “additional amine having at least two amine functionalities” is “selected from” the amines that are recited in claim 1, lines 11-37. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2017/0137562 A1).
Regarding claims 1-2, Zheng teaches amine-epoxy curing agents comprising a co-curing agent that is a phenalkamine that is a Mannich base curing agent that is the formaldehyde/amine derivative of cardanol [0043] and that is made by the reaction of an aliphatic amine, cycloaliphatic amine, or aromatic amine with a substituted phenol and formaldehyde, wherein the substituted phenol is cardanol [0075], wherein the amine is optionally a cycloaliphatic amine that is 3,3'-dimethyl-4,4' -diaminodicyclohexyl methane, 4,4'-diaminodicyclohexyl methane, or 2,4'-diaminodicyclohexyl methane [0074], which reads on a curing agent composition comprising a phenalkamine mixture comprising at least one phenalkamine optionally represented by the structure of formula (IV) wherein n = 0, 2, 4, or 6, R is independently of each other selected from H and CH3, 
    PNG
    media_image1.png
    43
    39
    media_image1.png
    Greyscale
 is independently of each other selected from cyclohexyl, A is independently of each other selected from CH2, B is independently of each other selected from NH2, R' = H, y = 0, z = 0, and the sum of y and z is 0, the curing agent composition of claim 1 comprising at least one phenalkamine represented by the structure of formula (V) wherein n = 0, 2, 4, or 6, R is independently of each other selected from H and CH3, 
    PNG
    media_image1.png
    43
    39
    media_image1.png
    Greyscale
  is independently of each other selected from cyclohexyl, A is independently of each other selected from CH2, B is independently of each other selected from NH2; R' = H, y = 0, z = 0, and the sum of y and z is 0. Zheng teaches that the amine-epoxy curing agents further comprise at least one saturated heterocyclic compound having two nitrogen heteroatoms according to formula 
    PNG
    media_image2.png
    87
    167
    media_image2.png
    Greyscale
 and at least one saturated fused bicyclic heterocyclic compound having three nitrogen heteroatoms according to formula 
    PNG
    media_image3.png
    84
    139
    media_image3.png
    Greyscale
 wherein X is independently selected from a hydrogen atom, a linear or branched C1 to C4 alkyl group and a substituted or un-substituted phenyl group, Y1 is a direct bond or a divalent polyethylene polyamine group having 1 to 8 nitrogen atoms or a divalent polyethylene polyamine derivative having 1 to 8 nitrogen atoms, R is independently a hydrogen atom or a group selected from C1-C8 linear, cyclic, and branched alkyl, alkenyl, and alkaryl groups [0038], Y1 and Y2 are divalent polyethylene polyamine groups that include repeating units that may be linear or branched, suitable repeating divalent polyethylene polyamine group units include the following formula: 
    PNG
    media_image4.png
    66
    108
    media_image4.png
    Greyscale
 wherein R is independently a hydrogen atom or a group selected from C1-C8 linear, cyclic, and branched alkyl, alkenyl, and alkaryl groups, and R from two consecutive repeating units can form a 5- or 6-member ring with the backbone ethylene unit, and n=1 to 8 for Y1 or n=1 to 7 for Y2 [0039], which reads on the curing agent composition further comprising an additional amine having at least two amine functionalities selected from a heterocyclic amine, which reads on an additional amine having at least two amine functionalities selected from a heterocyclic amine such as N-aminoethylpiperazine (NAEP), or 3,9-bis(3-amionpropyl)2,4,8,10-tetraoxaspiro(5,5)undecane as claimed.
Zheng does not teach a specific embodiment of the phenalkamine mixture comprising at least one phenalkamine represented by the structure of formula (IV) as claimed in claim 1, the curing agent composition of claim 1 comprising a phenalkamine mixture comprising at least one phenalkamine represented by the structure of formula (V) as claimed in claim 2. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Zheng’s amine that is a cycloaliphatic amine that is 3,3'-dimethyl-4,4' -diaminodicyclohexyl methane, 4,4'-diaminodicyclohexyl methane, or 2,4'-diaminodicyclohexyl methane as Zheng’s amine that is reacted with Zheng’s cardanol and formaldehyde to make Zheng’s phenalkamine, which would read on the phenalkamine mixture comprising at least one phenalkamine represented by the structure of formula (IV) wherein n = 0, 2, 4, or 6, R is independently of each other selected from H and CH3, 
    PNG
    media_image1.png
    43
    39
    media_image1.png
    Greyscale
 is independently of each other selected from cyclohexyl, A is independently of each other selected from CH2, B is independently of each other selected from NH2, R' = H, y = 0, z = 0, and the sum of y and z is 0 as claimed in claim 1, the curing agent composition of claim 1 comprising at least one phenalkamine represented by the structure of formula (V) wherein n = 0, 2, 4, or 6, R is independently of each other selected from H and CH3, 
    PNG
    media_image1.png
    43
    39
    media_image1.png
    Greyscale
  is independently of each other selected from cyclohexyl, A is independently of each other selected from CH2, B is independently of each other selected from NH2; R' = H, y = 0, z = 0, and the sum of y and z is 0 as claimed in claim 2. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Zheng’s amine that is suitable for making Zheng’s phenalkamine because Zheng teaches that the phenalkamine is a Mannich base curing agent that is the formaldehyde/amine derivative of cardanol [0043] and that is made by the reaction of an aliphatic amine, cycloaliphatic amine, or aromatic amine with a substituted phenol and formaldehyde, wherein the substituted phenol is cardanol [0075], wherein the amine is optionally a cycloaliphatic amine that is 3,3'-dimethyl-4,4' -diaminodicyclohexyl methane, 4,4'-diaminodicyclohexyl methane, or 2,4'-diaminodicyclohexyl methane [0074].
Regarding claim 3, Zheng teaches that the phenalkamine is a Mannich base curing agent that is the formaldehyde/amine derivative of cardanol [0043] and that is made by the reaction of an aliphatic amine, cycloaliphatic amine, or aromatic amine with a substituted phenol and formaldehyde, wherein the substituted phenol is cardanol [0075], wherein the amine is optionally a cycloaliphatic amine that is 4,4'-diaminodicyclohexyl methane or 2,4'-diaminodicyclohexyl methane [0074], which optionally reads on the curing agent composition of claim 1 comprising at least one phenalkamine represented by the structure of formula (VI) wherein n = 0, 2, 4, or 6, 
    PNG
    media_image1.png
    43
    39
    media_image1.png
    Greyscale
 is independently of each other selected from cyclohexyl, A is independently of each other selected from CH2 and NH, B is independently of each other selected from NH2, R' = H, y = 0, z = 0, and the sum of y and z is 0 as claimed.
Zheng does not teach a specific embodiment of the curing agent composition of claim 1 comprising at least one phenalkamine represented by the structure of formula (VI) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Zheng’s amine that is a cycloaliphatic amine that is 4,4'-diaminodicyclohexyl methane or 2,4'-diaminodicyclohexyl methane as Zheng’s amine that is reacted with Zheng’s cardanol and formaldehyde to make Zheng’s phenalkamine, which would read on the curing agent composition of claim 1 comprising at least one phenalkamine represented by the structure of formula (VI) wherein n = 0, 2, 4, or 6, 
    PNG
    media_image1.png
    43
    39
    media_image1.png
    Greyscale
 is independently of each other selected from cyclohexyl, A is independently of each other selected from CH2 and NH, B is independently of each other selected from NH2, R' = H, y = 0, z = 0, and the sum of y and z is 0 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Zheng’s amine that is suitable for making Zheng’s phenalkamine because Zheng teaches that the phenalkamine is a Mannich base curing agent that is the formaldehyde/amine derivative of cardanol [0043] and that is made by the reaction of an aliphatic amine, cycloaliphatic amine, or aromatic amine with a substituted phenol and formaldehyde, wherein the substituted phenol is cardanol [0075], wherein the amine is optionally a cycloaliphatic amine that is 4,4'-diaminodicyclohexyl methane or 2,4'-diaminodicyclohexyl methane [0074].
Regarding claim 14, Zheng teaches that the amine-epoxy curing agents include the co-curing agent that is the phenalkamine that is the Mannich base curing agent that is the formaldehyde/amine derivative of cardanol [0043] and that is made by the reaction of the aliphatic amine, cycloaliphatic amine, or aromatic amine with the substituted phenol and formaldehyde, wherein the substituted phenol is cardanol [0075], and that the amine-epoxy curing agents further includes the at least one saturated heterocyclic compound having two nitrogen heteroatoms according to formula 
    PNG
    media_image2.png
    87
    167
    media_image2.png
    Greyscale
 and the at least one saturated fused bicyclic heterocyclic compound having three nitrogen heteroatoms according to formula 
    PNG
    media_image3.png
    84
    139
    media_image3.png
    Greyscale
[0038], which reads on a method for producing the curing agent composition of claim 1 comprising combining a phenalkamine mixture of formula (IV) and an additional amine having at least two amine functionalities as claimed. 
 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2017/0137562 A1) as applied to claim 3, and further in view of Dubowik et al. (US 5,280,091).
Regarding claim 4, Zheng renders obvious the curing agent composition of claim 3 as explained above. Zheng teaches a phenalkamine that is a Mannich base curing agent that is the formaldehyde/amine derivative of cardanol [0043] and that is made by the reaction of an aliphatic amine, cycloaliphatic amine, or aromatic amine with a substituted phenol and formaldehyde, wherein the substituted phenol is cardanol [0075], wherein the amine is optionally a cycloaliphatic and aromatic amine that is a mixture of methylene bridged poly(cyclohexyl-aromatic)amines that is described in U.S. Pat. No. 5,280,091 [0074].
Zheng does not teach that the curing agent composition of claim 3 comprises a phenalkamine mixture comprising at least one phenalkamine selected from the claimed group. However, Dubowik teaches a mixture of methylene bridged poly(cycloaliphatic-aromatic)amines (MPCA) (3:35-37) that contains 10-37% 2,4-di(4-aminocyclohexylmethyl)cyclohexylamine, 67-85% 2,4-di(4-aminocyclohexylmethyl)aniline,0-20% 4,4'-di(4-aminocyclohexylmethyl)dicylohexylamine, and, 5-14% partially hydrogenated trimethylenetetraaniline and analogs thereof (5:55-65) or 2-10% di(4-aminocyclohexyl)methane, 0.5-2% 4-aminocyclohexyl-4-hydroxycyclohexylmethane, 5-17% 4-(4'-aminobenzyl)cyclohexylamine, 5-25% 2,4-di(4-aminocyclohexylmethyl)cyclohexylamine, 35-55% 2,4-di(4-aminocyclohexylmethyl)aniline, 0-15% 4,4'-di(4-aminocyclohexylmethyl)dicyclohexylamine, and 3-8% partially hydrogenated trimethylenetetraaniline and analogs thereof (6:3-14). Dubowik teaches that the mixture of MPCA is used to cure polyepoxide resins (3:35-37). Zheng and Dubowik are analogous art because both references are in the same field of endeavor of a curing agent for an epoxy resin, wherein the curing agent is an amine compound. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Dubowik’s mixture of methylene bridged poly(cycloaliphatic-aromatic)amines (MPCA) that contains 10-37% 2,4-di(4-aminocyclohexylmethyl)cyclohexylamine, 67-85% 2,4-di(4-aminocyclohexylmethyl)aniline,0-20% 4,4'-di(4-aminocyclohexylmethyl)dicylohexylamine, and, 5-14% partially hydrogenated trimethylenetetraaniline and analogs thereof or 2-10% di(4-aminocyclohexyl)methane, 0.5-2% 4-aminocyclohexyl-4-hydroxycyclohexylmethane, 5-17% 4-(4'-aminobenzyl)cyclohexylamine, 5-25% 2,4-di(4-aminocyclohexylmethyl)cyclohexylamine, 35-55% 2,4-di(4-aminocyclohexylmethyl)aniline, 0-15% 4,4'-di(4-aminocyclohexylmethyl)dicyclohexylamine, and 3-8% partially hydrogenated trimethylenetetraaniline and analogs thereof to substitute for Zheng’s amine that is reacted with Zheng’s cardanol and formaldehyde to make Zheng’s phenalkamine, which would read on the curing agent composition of claim 3 comprising a phenalkamine mixture comprising at least one phenalkamine selected from 
    PNG
    media_image5.png
    118
    362
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    121
    365
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    121
    488
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    124
    495
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    147
    575
    media_image9.png
    Greyscale
 and 
    PNG
    media_image10.png
    114
    572
    media_image10.png
    Greyscale
 wherein n = 0, 2, 4, or 6, and R' = H as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Zheng’s amine that is suitable for making Zheng’s phenalkamine because Zheng teaches that the phenalkamine is a Mannich base curing agent that is the formaldehyde/amine derivative of cardanol [0043] and that is made by the reaction of an aliphatic amine, cycloaliphatic amine, or aromatic amine with a substituted phenol and formaldehyde, wherein the substituted phenol is cardanol [0075], wherein the amine is optionally a cycloaliphatic and aromatic amine that is a mixture of methylene bridged poly(cyclohexyl-aromatic)amines that is described in U.S. Pat. No. 5,280,091 [0074], which is the Dubowik reference, and that the phenalkamine is an amine-epoxy curing agent [0043], and because Dubowik teaches that the mixture of methylene bridged poly(cycloaliphatic-aromatic)amines (MPCA) (3:35-37) that contains 10-37% 2,4-di(4-aminocyclohexylmethyl)cyclohexylamine, 67-85% 2,4-di(4-aminocyclohexylmethyl)aniline,0-20% 4,4'-di(4-aminocyclohexylmethyl)dicylohexylamine, and, 5-14% partially hydrogenated trimethylenetetraaniline and analogs thereof is substantially free of two ring components and substantially free of non elutables (5:55-65) or that contains 2-10% di(4-aminocyclohexyl)methane, 0.5-2% 4-aminocyclohexyl-4-hydroxycyclohexylmethane, 5-17% 4-(4'-aminobenzyl)cyclohexylamine, 5-25% 2,4-di(4-aminocyclohexylmethyl)cyclohexylamine, 35-55% 2,4-di(4-aminocyclohexylmethyl)aniline, 0-15% 4,4'-di(4-aminocyclohexylmethyl)dicyclohexylamine, and 3-8% partially hydrogenated trimethylenetetraaniline and analogs thereof is substantially free of non elutables (5:66-14).
Regarding claim 5, Zheng teaches a phenalkamine that is a Mannich base curing agent that is the formaldehyde/amine derivative of cardanol [0043] and that is made by the reaction of an aliphatic amine, cycloaliphatic amine, or aromatic amine with a substituted phenol and formaldehyde, wherein the substituted phenol is cardanol [0075], wherein the amine is optionally a cycloaliphatic and aromatic amine that is a mixture of methylene bridged poly(cyclohexyl-aromatic)amines that is described in U.S. Pat. No. 5,280,091 [0074].
Zheng does not teach that the curing agent composition of claim 4 comprises six phenalkamines from those present in claim 4. However, Dubowik teaches a mixture of methylene bridged poly(cycloaliphatic-aromatic)amines (MPCA) (3:35-37) that contains 2-10% di(4-aminocyclohexyl)methane, 0.5-2% 4-aminocyclohexyl-4-hydroxycyclohexylmethane, 5-17% 4-(4'-aminobenzyl)cyclohexylamine, 5-25% 2,4-di(4-aminocyclohexylmethyl)cyclohexylamine, 35-55% 2,4-di(4-aminocyclohexylmethyl)aniline, 0-15% 4,4'-di(4-aminocyclohexylmethyl)dicyclohexylamine, and 3-8% partially hydrogenated trimethylenetetraaniline and analogs thereof (6:3-14). Dubowik teaches that the mixture of MPCA is used to cure polyepoxide resins (3:35-37). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Dubowik’s mixture of methylene bridged poly(cycloaliphatic-aromatic)amines (MPCA) that contains 2-10% di(4-aminocyclohexyl)methane, 0.5-2% 4-aminocyclohexyl-4-hydroxycyclohexylmethane, 5-17% 4-(4'-aminobenzyl)cyclohexylamine, 5-25% 2,4-di(4-aminocyclohexylmethyl)cyclohexylamine, 35-55% 2,4-di(4-aminocyclohexylmethyl)aniline, 0-15% 4,4'-di(4-aminocyclohexylmethyl)dicyclohexylamine, and 3-8% partially hydrogenated trimethylenetetraaniline and analogs thereof to substitute for Zheng’s amine that is reacted with Zheng’s cardanol and formaldehyde to make Zheng’s phenalkamine, which would read on the curing agent composition of claim 4 comprising six phenalkamines from those present in claim 4 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Zheng’s amine that is suitable for making Zheng’s phenalkamine because Zheng teaches that the phenalkamine is a Mannich base curing agent that is the formaldehyde/amine derivative of cardanol [0043] and that is made by the reaction of an aliphatic amine, cycloaliphatic amine, or aromatic amine with a substituted phenol and formaldehyde, wherein the substituted phenol is cardanol [0075], wherein the amine is optionally a cycloaliphatic and aromatic amine that is a mixture of methylene bridged poly(cyclohexyl-aromatic)amines that is described in U.S. Pat. No. 5,280,091 [0074], which is the Dubowik reference, and that the phenalkamine is an amine-epoxy curing agent [0043], and because Dubowik teaches that the mixture of methylene bridged poly(cycloaliphatic-aromatic)amines (MPCA) (3:35-37) that contains 2-10% di(4-aminocyclohexyl)methane, 0.5-2% 4-aminocyclohexyl-4-hydroxycyclohexylmethane, 5-17% 4-(4'-aminobenzyl)cyclohexylamine, 5-25% 2,4-di(4-aminocyclohexylmethyl)cyclohexylamine, 35-55% 2,4-di(4-aminocyclohexylmethyl)aniline, 0-15% 4,4'-di(4-aminocyclohexylmethyl)dicyclohexylamine, and 3-8% partially hydrogenated trimethylenetetraaniline and analogs thereof is substantially free of non elutables (5:66-14).

Response to Amendment
The Declaration under 37 CFR 1.132 filed 11/22/2022 is insufficient to overcome the rejection of claims 1-3 and 14 based upon 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2017/0137562 A1), and the rejection of claim 4-5 based upon 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2017/0137562 A1) as applied to claim 3, and further in view of Dubowik et al. (US 5,280,091) as set forth in the last Office action because: In response to the applicant’s declaration that the Exhibit shows surprising results based on the claimed curing agent composition’s surprising cure properties because the Exhibit demonstrates that a coating prepared in accordance with the claimed invention and using formulations based on Example 1 in combination with the secondary curing agents can be tailored to enhance the low temperature cure speed, while maintaining a long working time in the coating formulation based on results of Forms [A], [F], [G], and [H], the applicant’s arguments of unexpected results are not persuasive. This is because the applicant’s showing of data is not commensurate in scope with the claimed invention because claim 1 does not limit the amount of the phenalkamine mixture in the curing agent composition, does not limit the amount of the additional amine in the curing agent composition, limits the phenalkamine mixture to comprising at least one phenalkamine represented by the structure of formula (IV), limits the additional amine having at least two amine functionalities to being selected from a list of amines, does not exclude the curing agent composition from further comprising unrecited ingredients, and does limit the species of compound that the curing agent composition is used to cure. In the applicant’s data, Form [A], Form [F], Form[G], and Form [H] each comprised a narrow range of amounts of the phenalkamine mixture that is within 84.0 to 100 parts, Form [A] did not comprise the additional amine, Form [F], Form [G], and Form [H] comprised a narrow range of amounts of the additional amine that was within 8.0 to 11.8 parts, Form [A], Form [F], Form[G], and Form [H] each comprised the same species of the phenalkamine mixture, Form [F], Form [G], and Form [H] each comprised a different species of the additional amine that was an Ancamine, Form [A] and Form pH{ did not comprise unrecited ingredients, Forma [F] and Form [G] each comprised an unrecited ingredient that was a solvent, and each of Form [A], Form [F], Form[G], and Form [H] was used to cure epoxy (see specification [0064]). The applicant did not show that the results of Form [A], Form [F], Form[G], and Form [H] would occur over the entire scope of claim 1, did not show a sufficient number of results that would allow one of ordinary skill in the art to determine a trend in the exemplified data that would allow the artisan to reasonably extend the probative value thereof over the entire scope of claim 1, and did not compare a sufficient number of examples inside the scope of claim 1 with a sufficient number of examples outside the scope of claim 1. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (MPEP 716.02(d)). The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof (MPEP 716.02(d)(I)). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d)(II)). The applicant’s arguments of unexpected results are not persuasive also because the applicant did not establish that the results are in fact unexpected and significant because one of ordinary skill in the art would have expected Forms [F], [G], and [H] to provide results that are different from those of Form [A] to some extent because Forms [F], [G], and [H] differed from Form [A] in that Forms [F], [G], and [H] each further comprised an additional amine while Form [A] did not further comprise an additional amine. One of ordinary skill in the art would have expected that compositions that differ in their compositions would provide different results to some extent. The applicant did not establish the magnitude of the difference in results for Forms [F], [G], and [H] compared to those for Form [A] that one of ordinary skill in the art would have expected. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance (MPEP 716.02(b)(I))." The applicant’s arguments of unexpected results are not persuasive also because the applicant did not compare the claimed invention with the closest prior art, which is Zheng et al. (US 2017/0137562 A1), because the applicant used Form [A] as a comparative example, but it does not comprise an additional amine, whereas Zheng’s amine-epoxy curing agents comprise an additional amine. An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness (MPEP 716.02(e)).

Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that Applicant’s claimed curing agent composition has the unexpected results of enhancing the low temperature cure speed while maintaining a long working time based on the Declaration under 37 C.F.R. 1.132 which shows that when the at least one phenalkamine represented by the structure of formula (IV) is blended with the co-curing agents of amended claim 1, the formulations can be tailored to enhance the low temperature cure speed, while maintaining a long working time in the coating formulation (p. 8), the applicant’s arguments of unexpected results are not persuasive. This is because the applicant’s showing of data is not commensurate in scope with the claimed invention because claim 1 does not limit the amount of the phenalkamine mixture in the curing agent composition, does not limit the amount of the additional amine in the curing agent composition, limits the phenalkamine mixture to comprising at least one phenalkamine represented by the structure of formula (IV), limits the additional amine having at least two amine functionalities to being selected from a list of amines, does not exclude the curing agent composition from further comprising unrecited ingredients, and does limit the species of compound that the curing agent composition is used to cure. In the applicant’s data, Form [A], Form [F], Form[G], and Form [H] each comprised a narrow range of amounts of the phenalkamine mixture that is within 84.0 to 100 parts, Form [A] did not comprise the additional amine, Form [F], Form [G], and Form [H] comprised a narrow range of amounts of the additional amine that was within 8.0 to 11.8 parts, Form [A], Form [F], Form[G], and Form [H] each comprised the same species of the phenalkamine mixture, Form [F], Form [G], and Form [H] each comprised a different species of the additional amine that was an Ancamine, Form [A] and Form pH{ did not comprise unrecited ingredients, Forma [F] and Form [G] each comprised an unrecited ingredient that was a solvent, and each of Form [A], Form [F], Form[G], and Form [H] was used to cure epoxy (see specification [0064]). The applicant did not show that the results of Form [A], Form [F], Form[G], and Form [H] would occur over the entire scope of claim 1, did not show a sufficient number of results that would allow one of ordinary skill in the art to determine a trend in the exemplified data that would allow the artisan to reasonably extend the probative value thereof over the entire scope of claim 1, and did not compare a sufficient number of examples inside the scope of claim 1 with a sufficient number of examples outside the scope of claim 1. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (MPEP 716.02(d)). The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof (MPEP 716.02(d)(I)). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d)(II)). The applicant’s arguments of unexpected results are not persuasive also because the applicant did not establish that the results are in fact unexpected and significant because one of ordinary skill in the art would have expected Forms [F], [G], and [H] to provide results that are different from those of Form [A] to some extent because Forms [F], [G], and [H] differed from Form [A] in that Forms [F], [G], and [H] each further comprised an additional amine while Form [A] did not further comprise an additional amine. One of ordinary skill in the art would have expected that compositions that differ in their compositions would provide different results to some extent. The applicant did not establish the magnitude of the difference in results for Forms [F], [G], and [H] compared to those for Form [A] that one of ordinary skill in the art would have expected. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance (MPEP 716.02(b)(I))." The applicant’s arguments of unexpected results are not persuasive also because the applicant did not compare the claimed invention with the closest prior art, which is Zheng et al. (US 2017/0137562 A1), because the applicant used Form [A] as a comparative example, but it does not comprise an additional amine, whereas Zheng’s amine-epoxy curing agents comprise an additional amine. An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness (MPEP 716.02(e)).
In response to the applicant’s argument that Zheng does not teach or suggest a phenalkamine mixture comprising at least one phenalkamine represented by the structure of formula (IV) and the additional amines having at least two amine functionalities now recited in amended claim 1, and that accordingly, Zheng does not teach the curing agent composition of claim 1 (p. 8-9), Zheng renders obvious the curing agent composition of claim 1 as explained above. Zheng teaches amine-epoxy curing agents comprising a co-curing agent that is a phenalkamine that is a Mannich base curing agent that is the formaldehyde/amine derivative of cardanol [0043] and that is made by the reaction of an aliphatic amine, cycloaliphatic amine, or aromatic amine with a substituted phenol and formaldehyde, wherein the substituted phenol is cardanol [0075], wherein the amine is optionally a cycloaliphatic amine that is 3,3'-dimethyl-4,4' -diaminodicyclohexyl methane, 4,4'-diaminodicyclohexyl methane, or 2,4'-diaminodicyclohexyl methane [0074], which reads on a curing agent composition comprising a phenalkamine mixture comprising at least one phenalkamine optionally represented by the structure of formula (IV) wherein n = 0, 2, 4, or 6, R is independently of each other selected from H and CH3, 
    PNG
    media_image1.png
    43
    39
    media_image1.png
    Greyscale
 is independently of each other selected from cyclohexyl, A is independently of each other selected from CH2, B is independently of each other selected from NH2, R' = H, y = 0, z = 0, and the sum of y and z is 0, the curing agent composition of claim 1 comprising at least one phenalkamine represented by the structure of formula (V) wherein n = 0, 2, 4, or 6, R is independently of each other selected from H and CH3, 
    PNG
    media_image1.png
    43
    39
    media_image1.png
    Greyscale
  is independently of each other selected from cyclohexyl, A is independently of each other selected from CH2, B is independently of each other selected from NH2; R' = H, y = 0, z = 0, and the sum of y and z is 0. Zheng teaches that the amine-epoxy curing agents further comprise at least one saturated heterocyclic compound having two nitrogen heteroatoms according to formula 
    PNG
    media_image2.png
    87
    167
    media_image2.png
    Greyscale
 and at least one saturated fused bicyclic heterocyclic compound having three nitrogen heteroatoms according to formula 
    PNG
    media_image3.png
    84
    139
    media_image3.png
    Greyscale
 wherein X is independently selected from a hydrogen atom, a linear or branched C1 to C4 alkyl group and a substituted or un-substituted phenyl group, Y1 is a direct bond or a divalent polyethylene polyamine group having 1 to 8 nitrogen atoms or a divalent polyethylene polyamine derivative having 1 to 8 nitrogen atoms, R is independently a hydrogen atom or a group selected from C1-C8 linear, cyclic, and branched alkyl, alkenyl, and alkaryl groups [0038], Y1 and Y2 are divalent polyethylene polyamine groups that include repeating units that may be linear or branched, suitable repeating divalent polyethylene polyamine group units include the following formula: 
    PNG
    media_image4.png
    66
    108
    media_image4.png
    Greyscale
 wherein R is independently a hydrogen atom or a group selected from C1-C8 linear, cyclic, and branched alkyl, alkenyl, and alkaryl groups, and R from two consecutive repeating units can form a 5- or 6-member ring with the backbone ethylene unit, and n=1 to 8 for Y1 or n=1 to 7 for Y2 [0039], which reads on the curing agent composition further comprising an additional amine having at least two amine functionalities selected from a heterocyclic amine, which reads on an additional amine having at least two amine functionalities selected from a heterocyclic amine such as N-aminoethylpiperazine (NAEP), or 3,9-bis(3-amionpropyl)2,4,8,10-tetraoxaspiro(5,5)undecane as claimed. Zheng does not teach a specific embodiment of the phenalkamine mixture comprising at least one phenalkamine represented by the structure of formula (IV) as claimed in claim 1, the curing agent composition of claim 1 comprising a phenalkamine mixture comprising at least one phenalkamine represented by the structure of formula (V) as claimed in claim 2. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Zheng’s amine that is a cycloaliphatic amine that is 3,3'-dimethyl-4,4' -diaminodicyclohexyl methane, 4,4'-diaminodicyclohexyl methane, or 2,4'-diaminodicyclohexyl methane as Zheng’s amine that is reacted with Zheng’s cardanol and formaldehyde to make Zheng’s phenalkamine, which would read on the phenalkamine mixture comprising at least one phenalkamine represented by the structure of formula (IV) wherein n = 0, 2, 4, or 6, R is independently of each other selected from H and CH3, 
    PNG
    media_image1.png
    43
    39
    media_image1.png
    Greyscale
 is independently of each other selected from cyclohexyl, A is independently of each other selected from CH2, B is independently of each other selected from NH2, R' = H, y = 0, z = 0, and the sum of y and z is 0 as claimed in claim 1, the curing agent composition of claim 1 comprising at least one phenalkamine represented by the structure of formula (V) wherein n = 0, 2, 4, or 6, R is independently of each other selected from H and CH3, 
    PNG
    media_image1.png
    43
    39
    media_image1.png
    Greyscale
  is independently of each other selected from cyclohexyl, A is independently of each other selected from CH2, B is independently of each other selected from NH2; R' = H, y = 0, z = 0, and the sum of y and z is 0 as claimed in claim 2. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Zheng’s amine that is suitable for making Zheng’s phenalkamine because Zheng teaches that the phenalkamine is a Mannich base curing agent that is the formaldehyde/amine derivative of cardanol [0043] and that is made by the reaction of an aliphatic amine, cycloaliphatic amine, or aromatic amine with a substituted phenol and formaldehyde, wherein the substituted phenol is cardanol [0075], wherein the amine is optionally a cycloaliphatic amine that is 3,3'-dimethyl-4,4' -diaminodicyclohexyl methane, 4,4'-diaminodicyclohexyl methane, or 2,4'-diaminodicyclohexyl methane [0074].
In response to the applicant’s argument that dependent claims 2-3, 6-7, 9, and 13 are believed to be distinguishable from Zheng as depending from what is believed to be allowable independent claim 1 (p. 9), claims 2-3 are rendered obvious by Zheng as explained in the rejection of the claims in this Office action. Claims 6-7, 9, and 13 were canceled in the applicant’s amendments filed on 11/22/2022 and are therefore not distinguishable from Zheng.
In response to the applicant’s argument that claims 4-5 are believed to be distinguishable from Zheng and Dubowik as depending from what is believed to be allowable independently claim 1 (p. 9), Zheng renders obvious claim 1, and Zheng in view of Dubowik renders obvious claims 4-5 as explained in the rejection of the claims in this Office action. 
 In response to the applicant’s argument that claims 10-12 are believed to be distinguishable from Zheng and Sato as depending from what is believed to be allowable independent claim 1 (p. 9), claims 10-12 were canceled in the applicant’s amendments filed on 11/22/2022 and are therefore not distinguishable from Zheng.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767